





EXHIBIT 10.13

























THE PHOENIX COMPANIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN







As amended and restated effective as of January 1, 2009





 







--------------------------------------------------------------------------------







THE PHOENIX COMPANIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN

ARTICLE I
PURPOSE AND EFFECTIVE DATE

1.01

Purpose.  The Phoenix Companies, Inc. Non-Qualified Deferred Compensation Plan
is intended to provide Employees with a plan to defer receipt of Annual
Incentive and/or Long Term Incentive cash compensation.   The Plan is intended
to be an unfunded plan under the Employee Retirement Income Security Act of
1974, as amended, that is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

1.02

Effective Date .  The Phoenix Companies, Inc. Non-Qualified Deferred
Compensation Plan was first effective January 1, 1988, was amended and restated
effective as of March 3, 2003, was amended and restated effective as of January
1, 2004, was amended effective as of April 28, 2005, and was amended effective
as of July 1, 2007.  This amendment and restatement shall be effective as of
January 1, 2009.

ARTICLE II
DEFINITIONS

Wherever used in this Plan, unless the context clearly indicates otherwise, the
following terms shall have the following meanings:

2.01

“Annual Incentive” means an annual incentive award under The Phoenix Companies,
Inc. Performance Incentive Plan and/or any successor incentive plan or such
other annual incentive plans or arrangements as the Plan Administrator or Chief
Executive Officer may designate from time to time.

2.02

“Beneficiary” means the person, persons or entity, including one or more trusts,
last designated by a Participant on a form or electronic media and accepted by
the Plan Administrator or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Participant.  In the absence of any such
designation, the Beneficiary shall be (i) the Participant’s surviving spouse or
domestic partner, (ii) if there is no surviving spouse or domestic partner, the
Participant’s children (including stepchildren and adopted children) per
stirpes, or (iii) if there is no surviving spouse or domestic partner and/or
children per stirpes, the Participant’s estate.

2.03

"Benefit" means the amount equal to the Participant's Deferred Compensation
Benefit.


 







--------------------------------------------------------------------------------







2.04

 “Benefit Plans Committee” means the committee, which shall be composed of the
Chief Executive Officer, the Chief Financial Officer and the Chief Investment
Officer, or any other person(s) designated by the Chief Executive Officer, to
administer and manage the Plan and its assets.

2.05

“Code” means the Internal Revenue Code of 1986, as amended.

2.06

“Company” means Phoenix Life Insurance Company and any Participating Employer.

2.07

“Deferred Compensation Benefit” means the amount determined in accordance with
the provisions of Article IV of this Plan.

2.08

Deferred Compensation Investment Account means the book account established on
behalf of a Participant under Article VII of this Plan.

2.09

“Deferred Compensation Investment Account Balance” means a Participant’s
Deferred Compensation Investment Account Balance, if any, accrued and vested
after December 31, 2004.

2.10

"Deferred Compensation Plan Deferral Election" means a Participant's election to
defer a portion of Annual Incentive and/or Long-Term Incentive Compensation as
set forth in Section 5.01.

2.11

"Deferred Compensation Plan Distribution Election" means a Participant’s
election regarding the time and form of payment of his or her Benefit as set
forth in Section 5.02.

2.12

“Disabled”  means that a Participant is:




(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or




(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
Employees of the Participant’s employer.




2.13

“Earnings” shall have the meaning provided under the Savings and Investment
Plan; provided, however, that such Earnings shall not be subject to the limit
set forth in Code section 401(a)(17).

2.14

“Employee” means any person who is employed by the Company on an hourly or
salaried basis other than a Non-Benefits Employee, but shall not include leased
employees within the meaning of Code sections 414(n)(2) and 414(c)(2).

2.15

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2



--------------------------------------------------------------------------------






2.16

“Investment Funds” means the funds designated by the Benefit Plans Committee as
available investment options under the Plan, as the same may, from time to time,
be changed by action of the Benefit Plans Committee.

2.17

“Long-Term Incentive” means a long-term incentive award payable in cash under
The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit and
Long-Term Incentive Plan and/or any successor incentive plan or such other
eligible long-term incentive plans or arrangements as the Plan Administrator or
Chief Executive Officer may designate from time to time.

2.18

“Non-Benefits Employee” means any Employee who has signed an employment
agreement, independent contractor agreement or other personal services contract
with the Company stating that he or she is not eligible to participate in the
Plan and any worker that the Employer treats as an independent contractor,
during the period that the worker is so treated, regardless of whether such
individual may be determined to be an Employee by administrative, judicial or
other decision.  A worker is treated as an independent contractor if payment for
his services is memorialized on a Form 1099, and not on a Form W-2.

2.19

“Participant” means an Employee who meets the eligibility requirements of
Article III and elects to participate in the Plan.

2.20

“Participating Employer” means each corporation that has adopted the Plan with
the consent of the Benefit Plans Committee in accordance with Article X.

2.21

“Plan” means The Phoenix Companies, Inc. Non-Qualified Deferred Compensation
Plan, as it may be amended from time to time.

2.22

“Plan Administrator” means the Benefit Plans Committee or the person designated
as such by the Benefit Plans Committee.

2.23

“Plan Year” means the calendar year.

2.24

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.

2.25

“Target Compensation” means an active Employee’s salary, target annual bonus and
target long-term incentive for the applicable calendar year

ARTICLE III
         PARTICIPATION

3.01

Eligibility.  With respect to any Plan Year, unless otherwise determined by the
Chief Executive Officer pursuant to a delegation from the Committee, any active
Employee with Target Compensation in excess of the annual compensation limit set
forth in Code section 401(a)(17) shall be eligible to participate in this Plan.



3



--------------------------------------------------------------------------------






3.02

Commencement of Participation.  Each eligible Employee shall become a
Participant in the Plan as of the date he or she meets the above requirement and
completes a Deferred Compensation Plan Deferral Election as described in Section
5.01.

3.03

Termination of Participation. An individual shall cease to be a Participant as
of the date such individual ceases to meet all of the requirements of Section
3.01 above; provided, however, that benefits accrued by the individual as of
such date shall not be reduced and shall be paid as provided herein.

ARTICLE IV

DEFERRED COMPENSATION BENEFIT

4.01

Deferred Compensation Benefit.  Participant’s Deferred Compensation Benefit
shall be equal to any cash amounts deferred by the Participant under Section
5.01 and credited to a Deferred Compensation Investment Account established for
such Participant.  

ARTICLE V

 DEFERRAL AND DISTRIBUTION ELECTIONS

5.01

Deferral Elections.  Each Annual Incentive and/or Long-Term Incentive award will
be treated separately for purposes of making Deferred Compensation Deferral
Elections.  




(a)

Time and Amount of Deferral Election.




(i)

Performance-Based Awards.  




(A)

A Participant may elect to defer between 1% and 100% of his or her Annual
Incentive and/or Long-Term Incentive for a Plan Year, which is a
performance-based award, by making a Deferred Compensation Plan Deferral
Election.  A Participant’s Deferred Compensation Plan Deferral Election for a
Plan Year must be made by the earlier of:




(1)

at least six months prior to the end of the relevant performance period that is
applicable to the Annual Incentive and/or Long-Term Incentive award; or




(2)

the date the amount to be paid becomes readily ascertainable.  




All deferral elections become irrevocable upon the earlier of (1) or (2).

 



4

 



--------------------------------------------------------------------------------









(B)

For a Participant (including a newly eligible Participant) to be eligible to
make a deferral election in accordance with this subparagraph (i), the
Participant must have performed services continuously from the later of:




(1)

the beginning of the performance period for the performance-based compensation;
or




(2)

the date upon which the performance criteria with respect to the
performance-based compensation are established, through the date on which the
Participant makes the deferral election.  In addition, in no event may a
deferral election under this subparagraph be made after the performance-based
compensation has become readily ascertainable within the meaning of Treasury
Regulation §1.409A-2(a)(8).   




(ii)

Non-Performance-Based Awards (time vested or guaranteed incentives/bonuses).  




(A)

A Participant may elect to defer between 1% and 100% of his or her Annual
Incentive and/or Long-Term Incentive for a Plan Year, which is not a
performance-based award, by making a Deferred Compensation Plan Deferral
Election.  A Participant’s Deferred Compensation Plan Deferral Election must be
made by:  


 

(1)

the end of the Participant’s taxable year immediately preceding the taxable year
in which the services underlying the compensation are to be performed; or




(2)

for certain forfeitable rights, if the Participant has a legally binding right
to a payment in a subsequent year that is subject to a condition requiring the
service provider to provide services for a period of at least 12 months from the
date that the Participant obtains the legally binding right to avoid forfeiture
of the payment, on or before the 30th day after the Participant obtains a
legally binding right to the compensation, provided that the election is made at
least 12 months in advance of the earliest date at which the forfeiture
condition could lapse.  




(B)

To the extent later than the time an election is required under Section
5.01(a)(ii)(A), a newly eligible Participant must make an election within 30
days of initial eligibility (based on the plan

 



5

 



--------------------------------------------------------------------------------






 

aggregation rules) and such election applies only to compensation on and after
the election date.




(b)

Effective Date of Deferral Elections.  A Participant’s Deferred Compensation
Plan Deferral Election shall become effective immediately following the receipt
of the election by the Plan Administrator; provided, however, that such election
shall not have retroactive effect.

(c)       Carryover of Deferral Elections.  Unless otherwise determined by the
Plan
Administrator, a Participant’s initial Deferred Compensation Plan Deferral
Election with respect to an Annual Incentive or a Long-Term Incentive will be
carried over in respect of the same type of award from year to year unless the
Participant makes an affirmative election to modify or terminate the election,
as described in Section 5.01(e).




(d)

Modification/Termination of Deferral Elections.  A Participant may modify or
terminate a Deferred Compensation Plan Deferral Election effective as of the
first day of the next applicable period immediately following the Plan
Administrator’s receipt of such modification or termination.  Any modification
or termination of a Deferred Compensation Plan Deferral Election shall not have
retroactive effect and shall remain in force until modified or revoked.




(e)

Irrevocability of Deferral Elections.  Subject to Section 5.01(a)(i), all
Deferred Compensation Plan Deferral Elections become irrevocable as of the first
day of the next applicable period to which the election applies.




5.02

Distribution Elections.  Each Annual Incentive and/or Long-Term Incentive award
is treated as a “class year award,” which means awards that, absent a deferral
election, would be paid in different calendar years will be treated separately
for purposes of making Deferred Compensation Distribution Elections as provided
under Section 5.02(a) and (b).  For the purpose of a distribution election,
deferrals from January 1, 2005 through December 31, 2008 will be treated as one
class year award.

(a)

Date of Distribution.

(i)

Election of Fixed Payment Date.

For each deferral class year, a Participant may elect a fixed date to commence
payment of any Annual Incentive or Long-Term Incentive credited to a class year
under his or her Deferred Compensation Investment Account Balance by making a
Deferred Compensation Plan Distribution Election.  A Participant’s Deferred
Compensation Plan Distribution Election must be made in accordance with the
procedures established by the Plan Administrator and within the time frames set
forth in Section 5.01(a)(i) or (ii), as applicable.

 



6



--------------------------------------------------------------------------------






(ii)

Separation from Service.  

For each deferral class year, a Participant may elect to commence payment of his
or her Deferred Compensation Investment Account Balance after Separation from
Service by making a Deferred Compensation Plan Distribution Election in
accordance with the procedures established by the Plan Administrator and within
the time frames set forth in Section 5.01(a)(i) or (ii), as applicable.  

If a Participant fails to make a distribution election for any deferral class
year, he or she shall be deemed to have elected Separation from Service as the
date of distribution for account balances attributable to such class year.   

 (b)

Form of Distribution.  For each deferral class year, each Participant may make a
Deferred Compensation Plan Distribution Election in respect of Annual Incentive
or Long-Term Incentive for any class year and elect to receive the amount
allocable to such compensation for such class year in either a lump sum payment
or in annual installment payment over a period not to exceed 10 years.  In the
event a Participant fails to make a Deferred Compensation Plan Distribution
Election, the Participant shall be deemed to have elected a lump sum
distribution of his or her Benefit for account balances attributable to such
class year.




(a)

409A Transition Relief Provision.  Notwithstanding any other provision to the
contrary in this Plan, Participants may be permitted to make elections in
respect of any class year commencing prior to January 1, 2009 in accordance with
the transition rules in effect under Code section 409A.

5.03

Distribution of Account Balances.

(a)

Date of Distribution.

(i)

If a Participant elects a fixed payment date under Section 5.02(a)(i) as to an
identified class year, the payment will commence on the earlier of (1) such
fixed payment date, and (2) within 90 days after the date six months following
Separation from Service.

(ii)

If a Participant elects Separation from Service for any deferral class year, the
payment for account balances attributable to such class year will commence
within 90 days of the date six months following Separation from Service.

(iii)

Notwithstanding Sections 5.03(a)(ii) and (iii), if payment for any deferral
class year has not commenced as of the date of the Participant’s death, payment
of the account balance attributable to such class year will commence on the
first day of the month following the Participant’s death.

(b)

Form of Distribution.

 



7

 



--------------------------------------------------------------------------------









(i)

Subject to Sections 5.03(b)(iii), a Participant’s account balance will be
distributed in the form(s) elected by the Participant for any deferral class
year pursuant to Section 5.02.




(ii)

If the annual installment method is elected for any deferral class year, the
Company, in its sole discretion, may elect that all amounts notionally held in
the Participant’s Deferred Compensation Investment Account attributable to such
class year be withdrawn therefrom up to thirty 30 days prior to the first
installment payment date and be deemed applied to purchase a period certain
annuity in the name of the Company, and the amount payable to the Participant
will be equivalent to the amounts payable under such annuity and in accordance
with the installment payment schedule elected.




(iii)

If the value of the Participant’s account balances under this Plan are equal to
$25,000 or less on his or her Separation from Service, then, notwithstanding
anything else contained herein to the contrary, including the Participant’s
elections, the Participant will receive a lump sum payment of his or her account
balances within 90 days after his or her Separation from Service.




(c)

Amount of Distribution.




(i)

The amount of each lump sum distribution payable under this Plan in respect of
any class year shall be equal to the single sum cash value of the Participant’s
subaccount corresponding to such class year under the Deferred Compensation
Investment Account as of the date of determination.




(ii)

The amount of each installment distribution in respect of any class year shall
be equal to the balance of the Participant’s subaccount corresponding to such
class year under the Deferred Compensation Investment Account as of the
determination date, multiplied by a fraction, the numerator of which is one and
the denominator of which is the number of years remaining over which
installments are to be paid.




(d)

Suspension of Benefits upon Reemployment. Upon reemployment or rehire, the
benefits payable under this Plan cannot be suspended pursuant to Code section
409A, the regulations and guidance promulgated thereunder.




(e)

Death Benefit.  Within 90 days following the death of a Participant, the value
of the Participant’s Benefit, determined as of the date of distribution, will be
distributed to the Participant’s Beneficiary in the manner specified in the
Participant’s Deferred Compensation Plan Distribution Election.



8



--------------------------------------------------------------------------------






5.04

Hardship Withdrawals.




(a)

Eligibility.  A Participant may request a withdrawal from his or her Deferred
Compensation Investment Account at any time of the amount necessary to satisfy
an unforeseeable emergency (within the meaning of Code section 409A, including
taxes assessed on this withdrawal, and taking into account the cancellation of
the Participant’s Deferral Election under Section 5.04(c).  Such an
unforeseeable emergency withdrawal shall only be available upon a determination
by the Plan Administrator based on the relevant facts and circumstances of each
case that the Participant has suffered a severe financial hardship resulting
from a sudden and unexpected illness or accident of the Participant or the
Participant’s spouse, beneficiary, or dependent, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, including the loss of the Participant’s property due to
casualty.  The purchase of a home or the payment of tuition or other education
expenses does not constitute an unforeseeable emergency under this Section 5.04.
 A Participant who desires to receive such a withdrawal must submit a written
request to the Plan Administrator in such form as it may specify.

(b)

Repayment.  Any withdrawals under this Section 5.04 cannot be repaid to the
Plan.

(c)

Cancellation of Deferral Election.  No further deferrals shall be made to the
Plan following the date of the Plan Administrator’s approval of a hardship
withdrawal and each Deferred Compensation Plan Deferral Election to which the
Participant is then a party shall be of no further effect.  To the extent
permitted under Code section 409A, such Participant may enter into a new
Deferred Compensation Plan Deferral Election in any Plan Year following the Plan
Year in which the Participant received the hardship withdrawal.  







ARTICLE VI

INVESTMENT AND FUNDING

6.01

Investment Accounts. All compensation deferred under Section 5.01 shall be
credited to the Participant’s Deferred Compensation Investment Account on the
date that the Annual Incentive and/or Long-Term Incentive would have otherwise
been received by the Participant.   Such deferred compensation shall be deemed
to be invested in the Investment Fund(s) designated by the Participant in such
manner as may be specified by the Plan Administrator, or, if no such designation
is made, in the  default Investment Fund designated from time to time by the
Benefit Plans Committee. Each Participant’s Deferred Compensation Investment
Account will be adjusted on a daily basis by an amount equal to the amount of
any adjustment that would have been made had the Participant’s deferred
compensation been allocated and invested as herein provided; reduced, however,
at the Company’s discretion, by an amount equal to the estimated



9



--------------------------------------------------------------------------------






income taxes, if any, payable by the Company on such adjustment, based on the
Company’s highest tax rate on its net taxable income for the Plan Year in which
such adjustment is made. The Company reserves the right to reduce the interest
or earnings on deferred compensation amounts for any federal or state taxes
which it may incur as a result of interest or earnings on amounts held under
this Plan.

6.02

Company Retains Control of Deemed Investments.  The election to designate deemed
investments, as described above, shall be subject to restrictions as to minimum
and maximum amounts as announced from time to time by the Benefit Plans
Committee. Both initial and subsequent investment allocations must be made in
one percent (1%) increments.  The Company shall have the right at any time to
add new deemed investment options, cease to offer any or all of the deemed
investment options, and alter or adjust the basis or method of calculating any
interest or earnings for any of the investment options outlined above.  The
Company shall be under no obligation to actually make any investment as
described above.  Reference to any such investment shall be solely for the
purpose of aiding the Company in measuring and meeting its liabilities under the
terms of this Plan. In any event, if any investments are made, the Company shall
be named the sole owner and shall have all of the rights and privileges
conferred by any instrument evidencing such investments.

6.03

Funding.  No special or separate fund shall be established by the Company and no
segregation of assets shall be made to assure the payment of benefits under the
Plan. No Participant shall have any right, title, or interest whatsoever in any
specific asset of the Company.  Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and a Participant
or any other person.  To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.

ARTICLE III
CLAIMS FOR BENEFITS

7.01

Claims Procedure.  Claims for benefits under the Plan may be filed with the Plan
Administrator on forms supplied by the Plan Administrator.  Written or
electronic notice of the disposition of a claim shall be furnished to the
claimant within 90 days after the application is filed (or within 180 days if
special circumstances require an extension of time for processing the claim and
if written notice of such extension and circumstances are communicated to the
claimant within the initial 90 day period).  In the event the claim is wholly or
partially denied, the reasons for the denial shall be specifically set forth in
the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan on which the decision is based shall be cited, and, where
appropriate, a description of any additional material or information necessary
to perfect the claim, and an explanation of why such material or information is
necessary, will be provided.  In addition, the claimant shall be furnished with
an explanation of the Plan's claims review procedure and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA section



10



--------------------------------------------------------------------------------






502(a) following an adverse benefit determination on review.  A claimant must
request a review of a denied claim in accordance with Section 8.02 and exhaust
all remedies under the Plan before the claimant is permitted to bring a civil
action for benefits.

7.02

Claims Review Procedure.  Any Employee, former Employee, or authorized
representative or Beneficiary of either, who has been denied either in whole or
in part a benefit by a decision of the Plan Administrator pursuant to Section
7.01 shall be entitled to request the Plan Administrator to give further
consideration to his claim by filing with the Plan Administrator (on a form
which may be obtained from the Plan Administrator) a request for review.  Such
request, together with a written statement of the reasons why the claimant
believes his claim should be allowed, shall be filed with the Plan Administrator
no later than 60 days after receipt of the notification provided for in Section
7.01.  If such request is so filed, the claimant or his representative may
submit written comments, documents, records and other information relating to
the claim to the Plan Administrator within 60 days after receipt of the
notification provided for in Section 7.01.  The claim for review shall be given
a full and fair review that takes into account all comments, documents, records
and other information submitted that relates to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The Plan Administrator shall provide the claimant or his
representative with written or electronic notice of the final decision as to the
allowance of the claim within 60 days of receipt of the request for review (or
within 120 days if special circumstances require an extension of time for
processing the request and if written notice of such extension and circumstances
is given to the claimant or his representative within the initial 60 day
period).  Such communication shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, a statement of the claimant or his representative’s right to bring a
civil action under ERISA section 502(a) and a statement that the claimant or his
beneficiary is entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to the claim for benefits.  A document is relevant to the claim for benefits if
it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

7.03

Receipt and Release for Payments.  Any payment to any Participant, or to such
Participant’s legal representative or Beneficiary, in accordance with the
provisions of this Plan, shall be in full satisfaction of all claims hereunder
against the Company.  The Plan Administrator may require such Participant, legal
representative, or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release therefor in such form as the Plan Administrator
shall determine.  If the Plan Administrator shall receive evidence satisfactory
to the Plan Administrator that any payee under this Plan is a minor, or is
legally, physically, or mentally incompetent to receive and to give valid
release for any payment due him or her under this Plan, any such payment, or any
part thereof, may, unless claim therefor shall have been made to the Plan
Administrator by a duly appointed



11



--------------------------------------------------------------------------------






executor, administrator, guardian, committee, or other legal representative of
such payee, be paid by the Plan Administrator to such payee’s spouse, child,
parent or other blood relative, or to any person, persons or institutions deemed
by the Plan Administrator to have incurred expense for or on behalf of such
payee, and any payment so made shall, to the extent thereof, be in full
settlement of all liability in respect of such payee.  If a dispute arises as to
the proper recipient of any payments, the Plan Administrator in its sole
discretion may withhold or cause to be withheld such payments until the dispute
shall have been determined by a court of competent jurisdiction or shall have
been settled by the parties concerned.  Subject to the immediately preceding
sentence, if the responsible party/payee does not execute the receipt and
release within 60 days of the distribution trigger date, the Deferred
Compensation Benefit shall be forfeited at the end of the sixtieth day and shall
not be eligible for reinstatement.

7.04

Lost or Unknown Participants.  If any benefits payable under this Plan to a
Participant, or to such Participant’s legal representative or Beneficiary,
cannot be paid by reason that such person cannot be located by the later of (a)
the last day of the calendar year in which the payment was due and (b) the 15th
day of the third calendar month following the date specified under the Plan,
after reasonable efforts have been made to locate such person, such benefits
shall be forfeited and returned to the Company.

ARTICLE VIII
MISCELLANEOUS




8.01

Non-Guarantee of Employment.  Nothing contained in this Plan shall be construed
as a contract of employment between the Company and any Participant or Employee,
or as a right of any such Participant or Employee to be continued in the
employment of the Company, or as a limitation on the right of the Company to
deal with any Participant or Employee, as to their hiring, discharge, layoff,
compensation, and all other conditions of employment in all respects as though
this Plan did not exist. Furthermore, this Plan does not guarantee any Annual
Incentive or Long-Term Incentive award to the Participant or in any way obligate
the Company to grant such incentive awards.  Any amounts deferred hereunder
shall be contingent on the actual granting of such incentive awards.

8.02

Amendment and Termination.   

(a)

Amendment/Modification/Termination.  The Plan may be amended, modified or
terminated at any time by the Company, subject to Section 8.02(b) below and
except that, without the consent of any Participant or Beneficiary, if
applicable, no such amendment, modification or termination shall reduce or
diminish the Benefit of any Participant accrued prior to the date of such
amendment, modification or termination.  However no amendment, modification or
termination shall result or cause an acceleration of payments or benefits under
the Plan, unless the termination satisfies the Code section 409A safe harbor
summarized in Section 8.02(b).  Further, at its sole discretion, the Company may
elect, upon termination of this Plan to distribute in one lump sum to the

 



12

 



--------------------------------------------------------------------------------






 

Participant or any beneficiary, as the case may be, the value of the Benefit or
the commuted value of any remaining installment payments.


 

(b)

Plan Termination under Code section 409A.  Plan Termination under Code section
409A. Generally, payments may be accelerated upon plan termination only if:




(i)

the Employer is terminating an entire category of aggregated plans, that is, all
other plans of a similar type (i.e., that are required to be aggregated with the
terminating Plan under the Code section 409A final regulations);




(ii)

all payments to the Participants as a result of the Plan termination are not
made until at least 12 months after action taken to terminate the Plan is taken,
that is, all payments must be made between 13 and 24 months after the date such
action is taken; and




(iii)

no similar successor plan can be established within three years following the
date the action to terminate the Plan was taken.




8.03

Nonassignability.  The benefits payable under this Plan shall not be subject to
alienation, assignment, garnishment, execution or levy of any kind and any
attempt to cause any benefits to be so subjected shall not be recognized, except
to the extent required by applicable law; provided, however, that a Participant
or Beneficiary may assign his or her entire interest in their Benefit to the
Participant’s or Beneficiary’s spouse, former spouse or domestic partner, as the
case may be, under a divorce or separation instrument described in subparagraph
(A) of Code section 71(b)(2).

8.04

Plan Administration.  The Plan shall be operated and administered by the Plan
Administrator or its duly authorized representative.  The Plan Administrator
shall have sole discretionary authority to determine all questions arising in
connection with the Plan, to interpret the provisions of the Plan and to
construe all of its terms, to adopt, amend and rescind rules and regulations for
the administration of the Plan and to make all determination in connection with
the Plan as may be necessary or advisable. All such actions of the Plan
Administrator shall be conclusive and binding on all persons.

8.05

Interpretation Consistent with Code Section 409A.   The intent of the parties is
that payments and benefits under this Plan comply with Code section 409A and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted to
be in compliance therewith.  If any provision of this Plan would cause the
Employee to incur any additional tax or interest under Code section 409A, the
Company, to the extent feasible, shall reform such provision to try to comply
with Code section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code section 409A.  To the extent that
any provision hereof is modified to comply with Code section 409A, such
modification shall, to the extent reasonably possible, maintain the original
intent of the applicable provision of this Plan without violating the provisions
of Code section 409A.



13



--------------------------------------------------------------------------------






8.06

Successor Company.  In the event of the dissolution, merger, consolidation or
reorganization of the Company, provision may be made by which a successor to all
or a major portion of the Company’s property or business shall continue the
Plan, and the successor shall have all of the power, duties and responsibilities
of the Company under the Plan.

8.07

Governing Law.  This Plan shall be construed and enforced in accordance with,
and governed by, the laws of the State of Connecticut, without giving effect to
the conflict of law provisions thereof.

8.08

Tax Withholding.  The Company may withhold from a payment any federal, state or
local taxes required by law to be withheld with respect to such payments and
such sums as the Company may reasonably estimate are necessary to cover taxes
for which the Company may be liable and which may be assessed with regard to
such payment.

8.09

Illegality of Particular Provision.  The illegality of any particular provision
of this document shall not affect the other provisions and the document shall be
construed in all respects as if such invalid provision were omitted.

ARTICLE IX
PARTICIPATING EMPLOYERS

9.01

Adoption of Plan by Other Employers.  With the consent of the Benefit Plans
Committee, any other affiliated corporation may adopt the Plan and all of the
provisions hereof and participate herein as a Participating Employer by a
properly executed document evidencing said intent and will of such Participating
Employer.

9.02

Requirements of Participating Employers.

(a)

Funding and Liability.  Benefits payable under the Plan to employees of the
Participating Employer are funded through the Participating Employer’s general
assets.  The Participating Employer agrees to pay and assumes all liability with
respect to all benefits payable under the Plan to past, present and future
employees of the Participating Employer, their spouses and other dependents and
beneficiaries in accordance with the terms of the Plan.  Notwithstanding the
foregoing, Phoenix Life Insurance Company and not Phoenix Equity Planning
Corporation nor Phoenix Investment Counsel, Inc. shall pay and assume liability
for benefits payable under the Plan to Employees of Phoenix Equity Planning
Corporation and Phoenix Investment Counsel, Inc. with respect to service
completed before January 1, 1996.

(b)

Books and Records.  The Plan Administrator shall keep separate books and records
concerning the contributions and benefits payable under the Plan with respect to
the Participating Employer and the Employees of the Participating Employer.



14



--------------------------------------------------------------------------------






 

(c)

Expenses.  Each Participating Employer shall pay to the Company its
proportionate share of any administrative expenses of the Plan which are to be
paid by such employer.

9.03

Designation of Agent.  Each Participating Employer shall be deemed to have
designated irrevocably the Benefit Plans Committee and the Plan Administrator as
its agents.

9.04

Plan Amendment.

(d)

Company’s Right to Amend.  Subject to the provisions of paragraph (b) hereof,
each Participating Employer hereby delegates to the Company the right at any
time to amend the Plan in accordance with the terms of the Plan, provided that
any such amendment could not affect the Participating Employer’s share of the
cost of the Plan.  If an amendment could affect the Participating Employer’s
share of the cost of the Plan, then such amendment shall not be effective with
respect to the Participating Employer until approved by the Participating
Employer.  Any such amendment shall be adopted by the Participating Employer’s
Benefit Plans Committee unless such amendment could significantly affect the
Participating Employer’s share of the cost of the Plan, as determined by the
Participating Employer’s Benefit Plans Committee, in which case such amendment
shall be adopted by the Participating Employer’s Board of Directors in
accordance with the Participating Employer’s Articles of Incorporation, Bylaws
and applicable law and shall become effective as provided therein upon its
execution.

(e)

Effective Date of Amendment.  No amendment to the Plan shall be effective with
respect to a Participating Employer until 45 days after a copy of the amendment
shall have been delivered to the Participating Employer, unless the
Participating Employer shall have waived its right to receive such advance copy
of the amendment.

9.05

Withdrawal of a Participating Employer.  Subject to Section 8.02, a
Participating Employer may terminate its participation in the Plan by giving the
Benefit Plans Committee prior written notice specifying a termination date which
shall be the last day of a month at least 30 days subsequent to the date such
notice is delivered to the Benefit Plans Committee, unless the Benefit Plans
Committee shall have waived its right to such notice.  The Benefit Plans
Committee may terminate a Participating Employer’s participation in the Plan as
of any termination date by giving the Participating Employer prior written
notice specifying a termination date which shall be the last day of a month at
least 30 days subsequent to the date such notice is delivered to the
Participating Employer, unless the Participating Employer shall have waived its
right to such notice.

9.06

Administrator’s Authority.  The Plan Administrator shall have all of the duties
and responsibilities authorized by the Plan and shall have the authority to make
any and all rules, regulations and decisions necessary or appropriate to
effectuate the terms of the Plan, which shall be binding upon each Participating
Employer and all Participants.

15

 